     Case 3:21-cv-00451-BEN-KSC Document 7 Filed 04/16/21 PageID.51 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   AILEEN MARQUEZ, an individual,            )    Case No.: 3:21-cv-00451-BEN-KSC
12                     Plaintiff,              )
                                               )    ORDER GRANTING IN PART
13   v.                                        )    JOINT MOTION TO STAY AND
14                                             )    ARBITRATE CLAIMS
     DEPARTMENT STORES NATIONAL
                                               )
15   BANK,
                                               )    [ECF No. 6]
16                     Defendant.

17 I.     INTRODUCTION
18        Plaintiff Aileen Marquez, an individual (“Plaintiff”), brings this action against
19 Defendant Department Stores National Bank (“Defendant”) for violations of the
20 Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code §§ 1788-1778.32 (the
21 “RFDCPA”), and Telephone Consumer Protection Act, 47 U.S.C. § 227 (the “TCPA”).
22 ECF No. 1.
23        Before the Court is the Joint Motion to Stay the Case and Arbitrate Claims (the
24 “Joint Motion”). ECF No. 6. After considering the papers submitted, supporting
25 documentation, and applicable law, the Court GRANTS IN PART the Joint Motion.
26 II.    BACKGROUND
27        A.    Statement of Facts
28        In September of 2019, Plaintiff was issued a Macy’s Credit Card account, which

                                              -1-
                                                                         3:21-cv-00451-BEN-KSC
     Case 3:21-cv-00451-BEN-KSC Document 7 Filed 04/16/21 PageID.52 Page 2 of 4



 1
     was serviced by Defendant. ECF No. 1 at 5,1 ¶ 23. In December 2020, Plaintiff fell on
 2
     financial hardship, her Macy’s credit card account went into default, and Defendant began
 3
     attempts to collect upon the account. Id. at ¶¶ 23-24. Once Plaintiff’s account went into
 4
     default, Defendant’s agents began calling Plaintiff’s cell phone, requesting payment
 5
     through the use of an automated telephone dialing system (“ATDS”) and/or recorded
 6
     voice, sometimes calling 1-2 times per day, almost every single day. ECF No. 1 at 5, ¶¶
 7
     25-26.
 8
            In late December of 2020, Plaintiff retained an attorney to represent her with
 9
     regards to the debts allegedly owed to Defendant, who sent Defendant a Cease-and-Desist
10
     letter. ECF No. 1 at 5, ¶¶ 27-28. Despite the letter and a request from her attorney that
11
     all communications go through her counsel of record, Defendant continued calling
12
     Plaintiff’s cell phone. Id. at 6, ¶¶ 30-31. Defendant has contacted Plaintiff over 100 times
13
     since December 22, 2020. Id. at 6, ¶ 36.
14
            B.    Procedural History
15
            On March 14, 2021, Plaintiff filed her complaint against Defendant alleging three
16
     claims for relief arising out of (1) violations of the RFDCPA; (2) negligent violations of
17
     the TCPA; and (3) willful violations of the TCPA. ECF No. 1.
18
            On March 18, 2021, Plaintiff served Defendant’s agent with the summons and
19
     complaint, ECF No. 3, meaning Defendant’s responsive pleading was due twenty-one days
20
     later, or by April 8, 2021, see ECF No. 4 at 2:4-5. See also FED. R. CIV. P. 12(a)(1)(A)(i).
21
     However, on April 9, 2021, the Court granted the parties joint motion to extend
22
     Defendant’s deadline to respond to the complaint to May 7, 2021. See ECF Nos. 4, 5.
23
            On April 14, 2021, the parties filed the instant Joint Motion. ECF No. 6.
24
     III.   LEGAL STANDARD
25
            A court’s decision to grant a stay is discretionary, “dependent upon the
26
27   1
         Unless otherwise indicated, all page number references are to the ECF generated
28 page number contained in the header of each ECF-filed document.

                                                  -2-
                                                                              3:21-cv-00451-BEN-KSC
     Case 3:21-cv-00451-BEN-KSC Document 7 Filed 04/16/21 PageID.53 Page 3 of 4



 1
     circumstances of the particular case.” Nken v. Holder, 556 U.S. 418, 432 (2009). The
 2
     movant bears the burden of showing the circumstances justifying a stay. Id. at 433-34; see
 3
     Clinton v. Jones, 520 U.S. 681, 708 (1997). A court may stay proceedings incidental to its
 4
     power “to control the disposition of the causes on its docket with economy of time and
 5
     effort for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254
 6
     (1936). In determining whether a stay is appropriate, a federal court considers the (1)
 7
     “possibility damage may result from the granting of a stay,” (2) “hardship or inequity which
 8
     a party may suffer in being required to go forward,” and (3) “orderly course of justice
 9
     measured in terms of the simplifying or complicating of issues, proof, and questions of law
10
     which could be expected to result from a stay.” CMAX, Inc. v. Hall, 300 F.2d 265, 268
11
     (9th Cir. 1962) (citing Landis v. North American Co., 299 U.S. 248, 254-55 (1936)).
12
     IV.   DISCUSSION
13
           The Parties seek a Court Order approving the Parties’ Joint Motion to Stay
14
     Proceedings and submit Plaintiff’s claims to binding individual arbitration. ECF No. 6 at
15
     2:1-3. The Parties indicate that the terms and conditions of the credit card agreement at
16
     issue contain an arbitration provision requiring the parties to arbitrate their claims through
17
     the American Arbitration Association (“AAA”) if either party makes a demand to
18
     arbitrate. Id. at 2:3-7. Defendant has demanded that Plaintiff arbitrate her claims, and
19
     the parties have agreed to stipulate to stay this action in its entirety pending the completion
20
     of arbitration pursuant to the terms of the arbitration provision contained in the credit card
21
     agreement(s) and the rules of the AAA. Id. at 2:7-10.
22
           On the one hand, (1) little to no damage will result from the stay, (2) no parties will
23
     suffer inequity as a result of the stay, and (3) the orderly course of justice measured in
24
     terms of simplifying issues warrants granting the stay.                On the other hand,
25
     “notwithstanding the language of § 3, a district court may either stay the action or dismiss
26
     it outright when . . . the court determines that all of the claims raised in the action are
27
     subject to arbitration.” Johnmohammadi v. Bloomingdale's, Inc., 755 F.3d 1072, 1073-
28
     74 (9th Cir. 2014); see also Sparling v. Hoffman Constr. Co., 864 F.2d 635, 638, 641
                                                   -3-
                                                                                 3:21-cv-00451-BEN-KSC
     Case 3:21-cv-00451-BEN-KSC Document 7 Filed 04/16/21 PageID.54 Page 4 of 4



 1
     (9th Cir. 1988) (affirming the district court’s dismissal of one the plaintiff’s claims
 2
     because the parties agreed to submit those claims to arbitration, and no nonarbitrable
 3
     claims remained in the case); Thinket Ink Info. Res., Inc. v. Sun Microsystems, Inc., 368
 4
     F.3d 1053, 1060 (9th Cir. 2004) (holding that the district properly dismissed the claims based
 5
     “[a]lthough the Federal Arbitration Act ‘provides for a stay pending compliance with a
 6
     contractual arbitration clause . . . a request for a stay is not mandatory’”); Gadomski v.
 7
     Wells Fargo Bank N.A., 281 F. Supp. 3d 1015, 1020-21 (E.D. Cal. 2018) (holding that
 8
     “because both claims are to be arbitrated, the Court dismisses Plaintiff’s claims in favor
 9
     of arbitration”); Olsavsky v. Prestige Healthcare, No. 4:14CV510, 2014 WL 1333670, at
10
     *2 (N.D. Ohio Apr. 1, 2014) (granting, in part, a joint motion to stay a case pending
11
     arbitration but ordering that the case must be dismissed in its entirety because “all of the
12
     parties’ claims are subject binding arbitration and there is nothing left before this Court
13
     except to execute judgment”). Because the Parties indicate all claims will be arbitrated
14
     and do not raise any non-arbitrable claims, the Court finds that all claims are subject to
15
     binding arbitration, so there is nothing left before this Court to except to execute
16
     judgment. Thus, the Court DENIES the Parties’ request for a stay, GRANTS their
17
     request to arbitrate, and dismisses this case without prejudice.
18
     V.    CONCLUSION
19
           For the above reasons, the Court GRANTS IN PART the Joint Motion as follows:
20
           1.     The parties shall submit Plaintiff’s claims to final and binding arbitration
21
     pursuant to the terms of the arbitration agreement referenced in the parties’ Joint Motion.
22
           2.     The instant action, and all proceedings herein, are dismissed without
23
     prejudice.
24
           3.     The Clerk of the Court is directed to close this case.
25
           IT IS SO ORDERED.
26
      DATED:      April 15, 2021
27                                                          HON. ROGER T. BENITEZ
28                                                           United States District Judge

                                                   -4-
                                                                                3:21-cv-00451-BEN-KSC
